928 F.2d 1132
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald HAYGOOD, also known as Mister Petitioner-Appellant,v.John JABE, Respondent-Appellee.
No. 90-2008.
United States Court of Appeals, Sixth Circuit.
March 25, 1991.

E.D.Mich., 89-73432, Duggan, J.
E.D.Mich.
APPEAL DISMISSED.
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the notice of appeal was filed on August 24, 1990.  There has been no final order or judgment entered in the district court from which appellant may appeal.  See 28 U.S.C. Sec. 1291.


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.